THE THIRTEENTH COURT OF APPEALS

                                   13-19-00343-CV


  U.S. Bank National Association as Co-Trustee for the Mortgage Equity Conversion
 Asset Trust 2011-1 a/k/a Mortgage Equity Conversion Asset Trust 2011-1, Mortgage-
                              Backed Securities 2011-1
                                         v.
                 Sergio Cantu and Rosie Cantu, Husband and Wife


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-5533-17-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

April 9, 2020